Citation Nr: 0702904	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hearing loss. 

2.  Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD). 

3.  Entitlement to a compensable rating for infectious 
hepatitis.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision.  

The issue of a compensable rating for infectious hepatitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has level III hearing loss in the right ear 
and level V in the left ear. 

2.  The veteran's PTSD has resulted in occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  However, it 
has not resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, 
Diagnostic Code (DC) 6100 (2006).

2.  The criteria for a 10 percent rating, but not more, for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, DC 9411 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a February 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claims.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

1.  Hearing Loss

Since the initial grant of service connection, the veteran's 
hearing loss has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

VA afforded the veteran an audiological examination in July 
2004 and the following pure tone thresholds, in decibels, 
were noted:

The following pure tone thresholds, in decibels, were noted:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
30
45
LEFT

25
40
80
85

The average pure tone threshold for the right ear was 31 and 
the average pure tone threshold for the left ear was 58.  
Speech discrimination was 82 percent in the right ear and 70 
percent in the left ear. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 76 and 82, the resulting 
numeric designation for the right ear is III.  When the 
column for average pure tone decibel loss falling between 58 
and 65 is intersected with the line for 68 to 74 percent 
discrimination, the resulting designation is V for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of III for the right ear and V for 
the left ear, the point of intersection on Table VII requires 
assignment of a 10 percent rating under DC 6100.  See 
38 C.F.R. § 4.85(h).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's hearing loss was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b).

2.  PTSD

Since the initial grant of service connection, the veteran's  
PTSD has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a non-compensable 
disability rating is assigned for a mental disorder 
(including PTSD) when a mental condition has been formerly 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id. 

A 30 percent rating is in order when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A VA mental health note dated in December 2003 noted that the 
veteran was alert and cooperative without speech impairment.  
He also exhibited appropriate behavior.  A diagnosis of 
depression post brain trauma was noted and a GAF score of 65 
was assigned.  

VA afforded the veteran a PTSD examination in July 2004.  The 
examiner noted that the veteran was dressed casually with 
fair personal hygiene, and was calm and cooperative with fair 
eye contact during the examination.  The veteran described 
his mood as "okay," and the examiner noted that the 
veteran's affect was restricted and his speech was normal in 
rate and tone.  Additionally, the examiner noted that his 
thought process was logical without loosening of association 
or flight of ideas.  It was also noted that the veteran 
denied any thoughts of hurting himself or others, or of 
having any delusions or paranoia.  The examiner observed that 
the veteran was alert and oriented to place, person, and year 
but could not tell the exact date as he indicated that he did 
not keep up with it.  The veteran was able to recall the name 
of the current president and last 2 presidents; he could also 
recall 2 out of 3 objects at 3 minutes.  It was noted that he 
had limited insight and fair judgment.  A diagnosis of PTSD 
was given and a GAF score of 70 was assigned.  The examiner 
added that the veteran's PTSD caused some mild symptoms with 
some difficulty in social and occupational functioning.  He 
cited the veteran's long work history and ability to work 
until three weeks ago when a doctor advised him to take time 
off due to weakness in his upper extremities.  The examiner 
concluded that veteran was employable.     

The veteran has been assigned GAF scores of 65 and 70.  GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

Based upon review of the evidence, the Board finds that a 10 
percent rating for PTSD is warranted as the veteran has been 
shown to have occupational and social impairment due to mild 
or transient symptoms.  However, a higher rating is not 
warranted.  There is no indication of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks to warrant to warrant a 30 percent rating.  Although he 
has been noted to recall 2 out of 3 objects after 3 minutes, 
he has not had symptoms such as anxiety, suspiciousness, 
panic attacks, or chronic sleep impairment.  While he was 
diagnosed with depression following brain trauma, he has most 
recently described his mood as "okay"and has been shown to 
have mild symptoms with some difficulty in social and 
occupational functioning.  Additionally, the evidence has 
demonstrated that the veteran is employable and that he was 
out of work due to weakness in his upper extremities and not 
his PTSD.  Therefore, a rating of 10 percent but not more for 
PTSD is warranted.   
   
The Board further finds that, since the effective date of 
service connection, the veteran's PTSD has been 10 percent 
disabling.  See Fenderson, supra.

4.  Extraschedular consideration

Finally, the veteran has not been hospitalized for his 
disabilities and no evidence suggests these disabilities 
prevented him from working.  In fact, the July 2004 VA  PTSD 
examination report noted that the veteran was not working due 
to his weakness in his upper extremities.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321 (b)(1).


ORDER

An initial rating in excess of 10 percent for hearing loss is 
denied. 

An initial 10 percent rating for PTSD is granted subject to 
the regulations governing the award of monetary benefits.
REMAND

The record reflects that the veteran was afforded a VA liver, 
gall bladder, and pancreas examination in July 2004.  While 
there is an examination report cover sheet in the claims 
folder, there are no details from the examination.  
Additionally, the RO refers to this examination in its rating 
decision and subsequent statement of the case.  Upon remand, 
the full report from veteran's July 2004 VA liver, gall 
bladder, and pancreas examination should be associated with 
the claims folder.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should associate a copy of the 
veteran's July 2004 VA liver, gall 
bladder, and pancreas examination 
report with the claims folder.  If the 
examination report is unavailable, the 
veteran should be rescheduled for an 
examination to determine the extent and 
severity of his service-connected 
hepatitis.  

2.	The claims folder should be returned to 
the Board for further adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


